COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00232-CV


ELIBERTO R. AGUILAR                                                APPELLANT

                                          V.

AMAR TANNA                                                          APPELLEE

                                      ------------

          FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY

                                      ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered “Appellant's Motion For Voluntary Dismissal.” It is the

court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

      1
       See Tex. R. App. P. 47.4.
DELIVERED: December 22, 2011




                               2